Citation Nr: 9923582	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.   98-17 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
service-connected scar of the left lateral forearm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel



INTRODUCTION

The appellant had active service from January 1952 to March 
1952 and January 1953 to December 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision in which the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veteran Affairs (VA) confirmed a noncompensible rating for 
the appellant's service connected scar of the left lateral 
forearm.

It appears that the appellant is also claiming service 
connection for a psychiatric disorder secondary to his 
service-connected scar.  This matter is referred to the RO 
for appropriate action.


REMAND

The Board notes that in reviewing the appellant's November 
1997 VA examination, the examiner failed to sufficiently 
report about his left lateral forearm scar.  The examiner did 
not discuss whether the scar presented limitation of function 
of the part affected, whether the scar was superficial, 
poorly nourished, with repeated ulceration, tender and 
painful on objective demonstration, and whether there were 
any secondary conditions due to the scar.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should obtain all current 
medical records pertaining to treatment 
of the appellant's left lateral forearm 
scar.

2.  The appellant should be scheduled for 
an appropriate VA examination to 
determine the nature and severity of his 
left lateral forearm scar.  The claims 
folder and a copy of this remand should 
be made available to the examiner.

The examiner should indicate the extent 
of the involved area of the scar and 
report in detail including measurement of 
the area of the scarring.  The examiner 
should specifically provide an opinion as 
to whether the scar is superficial, 
poorly nourished, with repeated 
ulceration, tender and painful on 
objective demonstration, and if there is 
limitation of function of the part 
affected.

The examiner should provide an opinion as 
to whether the appellant suffers from any 
conditions secondary to the scar.

As part of the examination, the examiner 
should note any impaired function and 
functional loss within the analytical 
framework set forth in DeLuca v. Brown, 8 
Vet. App. 202 (1995) (medical examination 
must comply with requirements of 
38 C.F.R. §§ 4.40 and 4.45 which, in 
addition to the schedular criteria, 
require the examiner to express opinion 
on whether pain could significantly limit 
functional ability on motion during use 
with acute flare-ups of the disability in 
terms of the degree of additional range-
of-motion loss or incoordination). 

3.  If the appellant fails to report for 
the VA examination, the RO should notify 
him of the requirements of 38 C.F.R. 
§ 3.655 and give him the opportunity to 
explain any good cause for missing the 
examination.  If he fails to report for 
the examination, this should be noted in 
the claims folder and proof of 
notification(s) of the examination should 
be associated with the claims folder.

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
completed.  If any development is 
incomplete, appropriate corrective action 
should be taken.  

5.  After completion of the above-
referenced development, the RO should 
readjudicate the issue with consideration 
given to all of the evidence of record, 
including any additional medical evidence 
obtained by the RO pursuant to this 
remand.  If the benefits sought are not 
granted, the appellant and any 
representative should be provided a 
Supplemental Statement of the Case.  The 
case should then be returned to the Board 
after completion of the usual appellate 
procedures.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












